Citation Nr: 1032359	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  06-22 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for arteriosclerosis 
on a direct incurrence basis.

2.  Entitlement to service connection for a heart disability, to 
include generalized arteriosclerosis with claudication and/or 
heart block, claimed as secondary to a service-connected 
disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a detached retina of 
the right eye (right eye disability).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law




WITNESSES AT HEARING ON APPEAL

Appellant and two of his daughters


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1941 to October 
1945.

These matters come before the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Des Moines, Iowa.  

In April 2006, the Veteran and a witness testified before a 
Decision Review Officer at the RO in Des Moines, Iowa.  A 
transcript of that hearing is of record.

In February 2007, the Veteran and two witnesses testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in April 2008 when 
the Board denied the Veteran's claims.  The Veteran appealed the 
April 2008 Board decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an Order dated in March 2009, 
the Court vacated the Board's April 2008 decision, in part, and 
remanded the case to the Board for development consistent with a 
Joint Motion for Remand (JMR).  These matters were again before 
the Board in August 2009 when they were remanded for further 
development.  They have now returned to the Board for further 
appellate consideration.  The Board finds that the RO has not 
substantially complied with the Board's remand. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that there are development issues with regard to 
all three of the above stated issues.

Arteriosclerosis on a direct incurrence basis

A December 1957 rating decision denied a claim of entitlement to 
service connection for arteriosclerosis on a direct incurrence 
basis.  The claim was denied because there was no evidence of 
medical treatment in service for arteriosclerosis.

In November 2003, the Veteran filed a claim for service 
connection for a heart condition as secondary to a service-
connected disability.  (See November 2003 Vietnam Veterans of 
America memorandum).

In a June 2004 rating decision, the RO considered the Veteran's 
claim for service connection on a secondary basis and denied it 
because the evidence submitted was not new and material since the 
December 1957 final denial.  The Board notes that the RO should 
not have considered the issue as one of new and material as it 
was a claim for service connection on a secondary basis, and not 
a direct incurrence basis.  However, as VA has treated his claim 
as a claim to reopen, and the JMR and Court order directed that 
Kent notification be given, the Board finds that the issue to 
reopen the previously denied claim for service connection on a 
direct incurrence basis is also on appeal.  

In its August 2009 Remand, the Board directed the RO to issue a 
VCAA notice letter in accordance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The RO was also to readjudicate the issue on 
appeal.  In August 2009 notice to the Veteran, the RO informed 
the Veteran that his claim had been denied in December 1957 and 
June 2004 and that the appeal period had expired.  The Board 
notes that the June 2004 decision is the decision currently on 
appeal.  The RO also notified the Veteran that there was no 
medical evidence showing a link between the Veteran's heart 
disability and his PTSD, and that evidence which he submits must 
be new and relate to this fact.  This is erroneous.  The issue of 
whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for arteriosclerosis 
on a direct incurrence basis is wholly separate from the issue of 
entitlement to service connection for a heart disability as 
secondary to a service-connected disability.  

A heart disability on a secondary basis.

In its August 2009 Remand, the Board directed that if the May 
2004 VA examiner was not available, the RO should schedule the 
Veteran with the appropriate specialist to determine the etiology 
of his heart block (arteriosclerosis).  The examiner was asked to 
opine as to whether it is at least as likely as not that any 
arteriosclerosis with claudication is causally related to the 
Veteran's service-connected disabilities, to include as secondary 
to PTSD.  The examiner was also asked to reconcile his/her 
opinion with the July 2009 opinion of K.B.D., M.D. .  First, the 
evidence of record reflects that the Veteran has a diagnosis of 
coronary artery disease (CAD) with heart block.  The October 2009 
VA examiner opined that "heart block (claimed as generalized 
arteriosclerosis with claudication)" is less likely as not 
caused by or a result of PTSD.  While the examiner noted that 
"PTSD can exacerbate or aggravate underlying coronary 
atherosclerosis," the examiner did not opine as to whether the 
Veteran's heart block (arteriosclerosis) is less likely as not 
aggravated by PTSD.  

Second, there is no evidence that the October 2009 VA examiner 
actually examined the Veteran.  If the Veteran desired a VA 
examination, he was entitled to one in accordance with the 
directives of the August 2009 Remand.  If the October 2009 
examiner did, in fact, examine the Veteran, it appears that the 
Board may not have a complete copy of the examination report.  
Third, any opinion by the VA examiner should now discuss, not 
only the July 2009, but the more recent July 2010 opinion of Dr. 
K.D.  

Fourth, the record reflects that the Veteran is followed by a 
cardiologist at Mercy Hospital in Des Moines.  VA should attempt 
to obtain any patient records from Mercy Hospital prior to the VA 
examination or supplemental opinion.  (See November 2006 VA 
medical records, assessment #8.)  

Finally, the evidence of record does not contain a (SSOC) with 
regard to the issue, following the development requested in the 
August 2009 Board remand.

Right eye Disability

The claims file does not contain an SSOC for the issue of 
entitlement to service connection for a right eye disability 
following the development requested in the August 2009 Board 
remand.  Therefore, a remand is necessary for the RO to 
readjudicate the issue on appeal.  If the benefit sought is not 
granted, the Veteran and his attorney should be furnished with a 
SSOC and given an opportunity to respond. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Issue a VCAA notice letter for the 
issue of whether new and material evidence 
has been received to reopen a claim of 
entitlement to service connection for 
arteriosclerosis, on a direct incurrence 
basis only, in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159 (2009), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), Kent v. Nicholson, 20 Vet. App. 
1 (2006), and any other applicable legal 
precedent.  

The Veteran should be informed that his 
claim for service connection for 
arteriosclerosis, on a direct incurrence 
basis only, was previously denied in 
December 1957, the last final denial with 
regard to the claim, because there was no 
evidence that he had arteriosclerosis in 
service and there was no other evidence 
affording a basis for granting service 
connection (i.e. there was no medical 
evidence causally relating his 
arteriosclerosis to active service); 
therefore, his claim on a direct 
incurrence basis cannot be reopened 
without medical evidence causally relating 
his arteriosclerosis to active service.  

2.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for treatment by a 
cardiologist at Mercy Hospital in Des 
Moines.  After obtaining a completed VA 
Form 21-4142, the AOJ should attempt to 
obtain any pertinent medical records, not 
already associated with the claims file.  

3.  If the Veteran was examined by the 
October 2009 VA examiner, ensure that the 
claims file includes a notation in this 
regard, and a complete copy of the October 
2009 VA examination report.  Return the 
claims file to the examiner who performed 
the examination, if available, and request 
that he provide a supplemental opinion as 
to whether it is at least as likely as not 
that the Veteran's cardiovascular 
disability is aggravated by his PTSD and if 
aggravated, to what extent.  The examiner 
should differentiate between the Veteran's 
different heart disabilities.  The 
examiner should reconcile his/her 
opinion with the July 2009 and July 
2010 opinions of Dr. K.D. 

If the October 2009 VA examiner is 
unavailable, or if the Veteran was not 
examined by a physician in October 2009, 
schedule the Veteran for a VA examination 
with the appropriate specialist to 
determine the etiology of his 
arteriosclerosis with claudication, and any 
other heart disability present.  Perform 
all necessary diagnostic tests and report 
all clinical manifestations in detail.  The 
examiner is asked to opine as to whether it 
is at least as likely as not (50 percent or 
greater probability) that any 
arteriosclerosis with claudication, or 
other heart disability, is proximately due 
to, the result of, or chronically 
aggravated by, the Veteran's service-
connected PTSD, and if aggravated, to what 
extent.  The examiner should reconcile 
his/her opinion with the July 2009 and 
July 2010 opinions of Dr. K.D.

4.  Thereafter, readjudicate the issues 
on appeal, considering all evidence 
received since issuance of the SOC in 
June 2006.  If any benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the appellant and his 
representative an appropriate opportunity 
to respond.  The case should be returned to 
the Board, as warranted.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



